DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a CON of 15/067,428 filed on 03/11/2016, now U.S. 10,323,267 which is a DIV of 12/874,602 filed on 09/02/2010, now U.S. 10,190,152 which claims benefit of 61/239,553 filed 09/03/2009. 
Election/Restrictions
Applicant’s election of species (a) (i.e. claims 2-5, 18-19 which are directed to nucleic acids) for group I or Target type and election of species (c) (i.e. claim 2, directed to liquid based cytology sample) for group II or sample type in the reply filed on 05/20/2021 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-7 and 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2021.

Status of the claims
Claims 2-5 and 8-19 are currently under examination.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 2 recites the limitation of “a specimen storage composition” in the preamble. In view of the specification, pg 8, para [0034], this limitation is construed to be “any composition that is used to store 
Claim 2 recites the limitation of “a direct chemical lysis composition” which is construe as referring to a composition comprising a buffer and a surfactant and capable of promoting cell lysis (see specification, pg 4, para [0011]). 
Claim 2 further recites the limitation of “the sample is a liquid-based cytology sample”. An analysis of the specification indicates that the specification does not provide a specific definition for this limitation. However, the specification discloses on page 4, para [0013], non-limiting examples include SurePath LBC and ThinPrep PreservCyt LBC and also on page 2, para [0007], that a liquid-based cytology sample comprise constituents that preserve certain cells (e.g. prevent the breakdown of the cell wall or the cell membrane by cell lysis).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites the limitation “wherein the removed portion is also a combination of the non-fixed liquid-based cytology sample and the direct chemical lysis composition”. The underlined phrase of the limitation renders claim 2 indefinite as there is no antecedent basis for “the non-fixed liquid-based cytology sample” because claim 2 only refers to a sample that is a liquid-based cytology sample. Claims 3-5 and 8-19 are solely rejected as they depend from claim 2.
Because of the limitation “the non-fixed liquid-based cytology sample” in claim 2, the metes and bounds of claim 2 is also indefinite and unclear because it is not known whether claim 2 intends an analysis of a non-fixed liquid-based cytology sample stored in a specimen storage composition; or an analysis of a liquid-based cytology sample stored in a specimen storage composition. Furthermore, it is also not clear whether claim 2 is the step of combining and the step of incubating at > 80 ⁰C of claim 2 promotes a direct lysis of a non-fixed liquid cytology sample or a direct lysis of a liquid cytology sample. Claims 3-5 and 8-19 are solely rejected as they depend from claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-5 and 8-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duval et al. (Epub 2009 Jul 8, Forensic Sci Int Genet. 2010 Feb; 4(2):80-88) in view of Hagen et al. (2002, Molecular Pathology, 55(6), p.398-400) or Muir et al. (1993, Journal of Clinical Microbiology, 31(1), pp.31-38).

Claims 2-4, 8-12, 17-19
Regarding claim 2, Duval et al. teach a method for analyzing a sample (i.e. human liver HepG2 cells or colon tissue sections that are treated either with a buffered formalin solution or the alcohol-based fixative GenoFix™) stored in a specimen storage composition or (paraffin for the tissue sections) (see abstract and pg 80, right col, last para and pg 81, left col, 1st para, wherein Duval et al. discloses the analysis of DNA released from cells or tissues preserved in buffered formalin or the alcohol-based fixative GenoFix™). 
Duval et al. further discloses that GenoFix™is a proprietary alcohol-based preservative which allows tissues to be stored for extended periods of time at room temperature (RT) while maintaining the integrity of DNA, thereby allowing extraction and use as a template for PCR amplification and subsequent genetic analyses. GenoFix™ maintains histological detail, including, but not limited to, color preservation, histological and cytological features, anatomical structure and tissue flexibility (pg 81, left col, 2nd para).

Regarding the limitation of claim 2 of “wherein the sample is a liquid-based cytology sample”, Duval et al. teach a liquid-based cytology sample i.e. sample treated and/or stored in a buffered formalin medium called TissueFixTM consisting 6% formaldehyde, 2% methanol in phosphate buffered saline; or sample treated and/or stored in GenoFix™ media, wherein sample is either human liver HepG2 cells or colon tissue specimens (see pg 81, left col, section 2.1). The liquid-based cytology sample of Duval et al. is non-paraffinated formalin-fixed/GenoFix-treated HepG2 cells; or alternatively is a paraffinated formalin-fixed/GenoFix-treated colon tissue sample.
Accordingly, the specimen storage composition of Duval et al. is either paraffin, GenoFix or TissueFix/buffered formalin).
 Duval et al. teach a removal of the specimen storage composition (i.e. paraffin) from the formalin-fixed or GenoFixTM-fixed colon tissue sections prior to lysing of the sample and extraction of DNA-assay target from the lysate and other subsequent assays/applications (see pg 81, right col, section 2.3).

Duval et al. teach a removal of the specimen storage composition (i.e. TissueFix or GenoFix liquid media) from the formalin-fixed or GenoFixTM-fixed HepG2 cells so that a formalin-fixed/GenoFixed-treated HepG2 cell pellet is recovered (pg 81, left col, section 2.1).

Regarding claim 2, Duval et al. teach their method (see pg 81, section 2.4.1 and section 2.4.2) as comprising the following limitations:
combining the sample with a direct chemical lysis composition consisting essentially of 
a) an assay compatible buffer composition consisting of a buffer component and a metal salt component; and 
b) an assay compatible surfactant selected from the group consisting of Triton® X-100, polysorbate, and a polyethylene glycol based non-ionic surfactant;
removing at least a portion of the combination of liquid-based cytology sample and direct chemical lysis composition wherein the removed portion is also a combination of the non-fixed liquid-based cytology sample and the direct chemical lysis composition;
incubating the removed portion of the combination of liquid-based cytology sample and direct chemical lysis composition at a temperature that is at least 80°C for a time sufficient to lyse at least a portion of the cells in the removed portion; 
extracting an assay target from the incubated and lysed removed portion of the sample; and assaying the target.

More specifically, Duval et al. combines a formalin-fixed HepG2 pellet (i.e. a portion of a liquid cytology sample) with a direct lysis composition consisting essentially 10 mM Tris pH 8.0 (the instant buffer component), 100 mM NaCl (the instant metal salt) and 0.5% Sarkosyl (the instant assay compatible surfactant) (pg 81, right col, section 2.4.2).
Duval et al. teach removing a portion of the combination of formalin-fixed HepG2 pellet and the above noted direct lysis composition (specifically, a 250 µl volume) and incubating the removed combination (the 250 µl aliquot) at a boiling temperature for 15 min (i.e. the instant temperature at least 80 ⁰C for a time sufficient to lyse at least a portion of the cells in the removed portion) (see pg 81, right col, section 2.4.2).
Duval et al. teach extracting an assay target from the incubated and lysed removed portion of the sample (see pg 81-82, sections 2.5,.1-2.5.3); and assaying the target (see pg 82, section 2.6 and section 2.7).
Regarding claim 3, Duval et al. teach wherein the target is a target nucleic acid and the assay is an amplification assay for the target nucleic acid (see pg 82, section 2.6 and section 2.7).

Regarding claim 4, Duval et al. teach wherein the target nucleic acid is DNA (see pg 82, section 2.6 and section 2.7).

Regarding claim 8, Duval et al. teach wherein the sample is cells are collected by biopsy (see pg 81, left col., section 2.2, which notes collection of non-deceased and neoplastic colon tissue specimens).

Regarding claims 9-10, Duval et al. teach wherein the specimen storage composition has at least one constituent selected from the group consisting of formaldehyde, formic acid, methanol, ethanol, buffered formalin, and EDTA (see pg 81, section 2.1, wherein Duval et al. discloses Cell pellets were resuspended in 250 μL buffered formalin fixative/TissueFixTM and incubated for up to 7 days. The buffered formalin fixative/TissueFixTM is a storage/transport preserving medium for HepG2 cell pellet sample).

Regarding claim 11, Duval et al. teach wherein the pH of the direct chemical lysis composition is in the range of about 6.6 to about 10 (pg 81, right col, section 2.4.2 which discloses lysis buffer having a pH of 8.0).

Regarding claim 12, Duval et al. teach where the metal salt is NaCl and the concentration of NaCl in the direct chemical lysis composition is about 0.01 M or greater (pg 81, right col, section 2.4.2 which discloses lysis buffer having 100 mM NaCl).
Regarding claim 17, Duval et al. teach wherein the step of extracting is performed by a manual process (see title, abstract and pg 81-82, section 2.5.1 and pg 82, left col, section 2.5.3).

Regarding claim 18, Duval et al. teach wherein the amplifying step is performed by a manual process (see title, abstract and pg 82, sections 2.6-2.7).

Regarding claim 19, Duval et al. teach wherein the extracting and amplifying steps are performed in an automated process (see title, abstract and pg 82, left col, section 2.5.2 and pg 82, section 2.6).

Claims 2, 5, 13-16
Regarding claim 2, Duval et al. do NOT teach an assay compatible selected from Triton® X-100, polysorbate, and a polyethylene glycol based non-ionic surfactant.
Regarding claim 5, Duval et al. do NOT teach wherein the target nucleic acid is RNA.
Regarding claim 13, Duval et al. do NOT teach wherein the buffer component concentration is in the range of about 0.2 M to about 2 M.
Regarding claim 14, Duval et al. do NOT teach wherein the buffer component concentration is in the range of about 0.2 M to about 2M and wherein the NaCl concentration is in the range of about 0.01 M to about 1 M.
Regarding claim 15, Duval et al. do NOT teach wherein the concentration of the nonionic surfactant is in the range of about 0.01 to about 2 percent (v/v).
Regarding claim 16, Duval et al. do NOT teach wherein the buffer component is the acid salt of tris(hydroxymethyl)amino methane and the buffer concentration is about 0.75 M, the NaCl concentration is about 0.19 M and the non-ionic surfactant is a polyethylene glycol octylphenyl ether wherein the polyethylene glycol octylphenyl ether concentration is about 0.75 percent (v/v).

Hagen et al.
Claims 2, 13, 15
Regarding claim 2, Hagen et al. teach it a routine matter in the art to have in a lysis buffer, an assay compatible surfactant selected from Triton® X-100, polysorbate, and a polyethylene glycol based non-ionic surfactant (see Hagen et al., pg 398, right col, section entitled “DNA preparation” wherein Hagen et al. discloses the use of Tween 20 in the lysis buffer of Hagen et al., said buffer consisting 0.5% Tween 20, 2 mg/ml proteinase K, 3.5 mM MgCl2, 15 mM ammonium sulfate, and 60 mM Tris/HCl (pH 8.5)).
Regarding claim 13, Hagen et al. teach wherein the buffer component concentration is in the range of about 0.2 M to about 2 M (pg 398, right col, section entitled “DNA preparation” discloses 60 mM Tris/HCl which is about 0.2 M buffer).
Regarding claim 15, Hagen et al. teach wherein the concentration of the nonionic surfactant is in the range of about 0.01 to about 2 percent (v/v) (pg 398, right col, section entitled “DNA preparation” discloses 0.5% Tween 20), in the range of about 0.01 to about 2 percent (v/v)).

Muir et al.
Claims 2, 5, 13, 15
Regarding claim 2, Muir et al. teach it a routine matter in the art to use an assay compatible surfactant selected from Triton® X-100, polysorbate, and a polyethylene glycol based non-ionic surfactant (see Muir et al., pg 32, right col, 2nd para of section entitled “RNA extraction”, wherein Muir et al. disclose a lysis/digestion buffer consisting essentially of 50 mM Tris [pH 8.5], 0.5% Tween 20, and proteinase K).
Regarding claim 5, Muir et al. teach wherein the target nucleic acid is RNA (title, abstract and pg 32, right col, 2nd para of section entitled “RNA extraction”).
Regarding claim 13, Muir et al. teach wherein the buffer component concentration is in the range of about 0.2 M to about 2M (pg 32, right col, 2nd para of section entitled “RNA extraction”: the 50 mM Tris buffer component of the lysis buffer of Muir et al. is about 0.2M).
Regarding claim 15, Muir et al. teach wherein the concentration of the nonionic surfactant is in the range of about 0.01 to about 2 percent (v/v) (pg 32, right col, 2nd para of section entitled “RNA extraction”: the 0.5% Tween surfactant of the lysis buffer of Muir et al. is in the claimed range).


Claims 14, 16
Regarding claims 14 and 16, none of the cited references above meet the limitations of claim 14 or claim 16. None of Duval et al. and Hagen et al or Muir  et al. teach the buffer component concentration is in the range of about 0.2 M to about 2M and wherein the NaCl concentration is in the range of about 0.01 M to about 1 M (claim 14); or the buffer component is the acid salt of tris(hydroxymethyl)amino methane and the buffer concentration is about 0.75 M, the NaCl concentration is about 0.19 M and the non-ionic surfactant is a polyethylene glycol octylphenyl ether wherein the polyethylene glycol octylphenyl ether concentration is about 0.75 percent (v/v) (claim 16).

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the lysis method of Duval et al. by providing TweenTM 20, a polyethylene glycol based non-ionic surfactant to the lysis buffer of Duval et al. as Hagen et al. or Muir et al. teach it a routine matter to include TweenTM 20 in a buffer for cell/tissue lysis and to enhance the recovery of DNA/RNA from a lysate where cationic or anionic surfactant are inhibitory.
The ordinary skilled artisan would also have been motivated to use well-known conventional DNA/RNA extraction methods  so as to extract a DNA assay target or a RNA assay target from the lysate generated following the heat incubation of combined sample and lysis composition, and would have been additionally motivated to provide extracted DNA/RNA assay target(s) for assays that aim to analyze the effect of liquid cytology media and/or other specimen storage composition(s) on a sample; or for other alternative downstream applications requiring higher purity of the target analyte(s).
Regarding specific concentration values for constituents of the direct lysis composition as recited by the instant claims 12-16 (i.e. for the metal salt or NaCl; for the instant buffer component or specifically, the acid salt of Tris; for non-ionic polyethylene glycol based non-ionic surfactant or Triton X-100), it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233,235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272,276,205 USPQ 215, 218-219 (C.C.P.A. 1980). 
Therefore, it would have been within the purview of one of ordinary skill in the art to optimize the concentrations of each of the instant components established by the cited prior act as active ingredients effective for direct lysis of a biological sample as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (MPEP 2144.05 II).
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 2-5 and 8-19 are prima facie obvious.

Claims 2-5, 8, 11 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baillargeon et al. (2000, Journal of clinical virology, 16(3), pp.149-157).
Regarding claim 2, Baillargeon et al. teach a method for analyzing a sample stored in a specimen storage composition (see abstract: wherein Baillargeon et al. discloses analysis of DNA released by cells of a vaginal swab collection so as to detect Human herpesvirus 6 (HHV-6) DNA; also see pg 150, right col, section 2.3: wherein Baillargeon et al. discloses vaginal swab cells recovered and stored in specimen storage composition that is phosphate-buffered saline (PBS)).
Baillargeon et al. teach a sample is a liquid-based cytology sample (see pg 150, right col, section 2.3: wherein Baillargeon et al. discloses vaginal cell sample collected in phosphate-buffered saline (PBS) liquid, wherein the PBS is a storage and transport media).

Further regarding claim 2, the method of Baillargeon et al. comprises:
combining the sample with a direct chemical lysis composition consisting essentially of 
a) an assay compatible buffer composition consisting of a buffer component and a metal salt component; and 
b) an assay compatible surfactant selected from the group consisting of Triton® X-100, polysorbate, and a polyethylene glycol based non-ionic surfactant. 

More specifically, Baillargeon et al. teach on pg 151, left col, section 2.5 that cells of a vaginal  swab sample are recovered and combined with a direct chemical lysis composition consisting essentially of a 10 mM Tris–HCl buffer component (the instant buffer component), a 50 mM KCl (the instant metal salt component), and a Tween 20 (the instant polyethylene glycol based non-ionic surfactant) and also 200 mg/ml proteinase K).

Baillargeon et al. teach (on pg 151, left col, section 2.5), the step(s) of: 
removing at least a portion of the combination of liquid-based cytology sample and direct chemical lysis composition wherein the removed portion is also a combination of the non-fixed liquid-based cytology sample and the direct chemical lysis composition;
incubating the removed portion of the combination of liquid-based cytology sample and direct chemical lysis composition at a temperature that is at least 80°C for a time sufficient to lyse at least a portion of the cells in the removed portion; 
and assaying the target.

Specifically regarding claims 2-4, Baillargeon et al. discloses that pelleted material from vaginal swabs are resuspended in a 50 ml of lysis buffer (0.45% NP-40, 0.45% Tween 20 (the instant polyethylene glycol based non-ionic surfactant), 10 mM Tris–HCl [pH 8.3] (the instant buffer component), 50 mM KCl (the instant metal salt), 0.01% gelatin, 200 mg/ml proteinase K) and heated at 55°C for 1 h. 
After further heating at 95°C for 1 min, duplicate 5-ml aliquots were removed and added to 15 ml of PCR reaction mix (pg 151, left col, section 2.5).

Regarding claim 8, Baillargeon et al. teach sample is cells are collected by a swab (abstract).

Regarding claim 11, Baillargeon et al. teach wherein the pH of their direct chemical lysis composition is in the range of about 6.6 to about 10 (on pg 151, left col, section 2.5, wherein Baillargeon et al. discloses the lysis composition has pH 8.3).

Regarding claim 15, Baillargeon et al. teach wherein the concentration of the nonionic surfactant of direct chemical lysis composition is in the range of about 0.01 to about 2 percent (v/v) (pg 151, left col, section 2.5 wherein Baillargeon et al. discloses the lysis composition has 0.45% Tween 20).

Regarding claim 17, Baillargeon et al. teach wherein the step of extracting is performed by a manual process (see pg 151, left col, section 2.5).

Regarding claim 18, Baillargeon et al. teach wherein the amplifying step is performed by a manual process (see pg 151, left col, section 2.5).

Claims 2, 5, 16, 19
Regarding claim 2, Baillargeon et al. do not teach the step of extracting an assay target from the incubated and lysed removed portion of the sample.

Regarding claim 5, Baillargeon et al. do not teach wherein the target nucleic acid is RNA.

Regarding claim 16, Baillargeon et al. do NOT teach wherein the buffer component is the acid salt of tris(hydroxymethyl)amino methane and the buffer concentration is about 0.75 M, the NaCl concentration is about 0.19 M and the non-ionic surfactant is a polyethylene glycol octylphenyl ether wherein the polyethylene glycol octylphenyl ether concentration is about 0.75 percent (v/v).

Regarding claim 19, Baillargeon et al. do not teach wherein the extracting and amplifying steps are performed in an automated process.

It would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to analyze a target molecule from a biological sample once stored in a liquid cytology storage/preserving solution (i.e. a liquid-based cytology sample) in a manner as taught by Baillargeon et al. In view of the teaching of Baillargeon et al., the ordinary skilled artisan would have further combined the sample that is separated from the liquid cytology storage/preserving solution with a direct lysis composition/solution comprising an assay compatible buffer component, a metal salt and an an assay compatible surfactant and incubated the lysis-sample combination at a temperature of at least 80°C and at a time sufficient to generate a lysate.
The ordinary skilled artisan would have been apprised to use conventional extraction protocols so as to extract a target DNA/RNA analyte from the generated lysate from the heat incubation and would have been further motivated to provide the isolated target DNA/RNA analyte(s) for assays requiring a highly purified target analyte(s).
Regarding specific concentration values for constituents of the direct lysis composition as recited by the instant claims 15-16 (i.e. for the metal salt or NaCl; for the instant buffer component or specifically, the acid salt of Tris; for non-ionic polyethylene glycol based non-ionic surfactant or Triton X-100), it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233,235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272,276,205 USPQ 215, 218-219 (C.C.P.A. 1980). 
Therefore, it would have been within the purview of one of ordinary skill in the art to optimize the concentrations of each of the instant components established by the cited prior act as active ingredients effective for direct lysis of a biological sample as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (MPEP 2144.05 II).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to automate steps that are performed as manual activities in the method as taught by Baillargeon et al., since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 2-5, 11 and 15-19 are prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5 and 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,323,267 in view of Duval et al. (Epub 2009 Jul 8, Forensic Sci Int Genet. 2010 Feb; 4(2):80-88). 

Although the claims at issue are not identical, they are not patentably distinct from each other.

Specifically, the instant claim 2 is directed to:
a method for analyzing a sample stored in a specimen storage composition comprising:
combining the sample with a direct chemical lysis composition consisting essentially of 
a) an assay compatible buffer composition consisting of a buffer component and a metal salt component; and 
b) an assay compatible surfactant selected from the group consisting of Triton® X-100, polysorbate, and a polyethylene glycol based non-ionic surfactant, wherein the sample is a liquid-based cytology sample;
removing at least a portion of the combination of liquid-based cytology sample and direct chemical lysis composition, wherein the removed portion is also a combination of the non-fixed liquid-based cytology sample and the direct chemical lysis composition;
incubating the removed portion of the combination of liquid-based cytology sample and direct chemical lysis composition at a temperature that is at least 80°C for a time sufficient to lyse at least a portion of the cells in the removed portion; 
extracting an assay target from the incubated and lysed removed portion of the sample; and assaying the target.

while claim 1 of U.S. Patent No. 10,323,267 is directed to:
a method for analyzing sample stored in a specimen storage composition comprising: 
combining the sample and the specimen storage composition with a direct chemical lysis composition consisting essentially of 
(a) an assay compatible buffer composition consisting of a buffer component and a metal salt component; and b) an assay compatible non-ionic surfactant, 
wherein the sample combined with the specimen storage composition is a liquid-based cytology sample or a formalin-fixed, paraffin embedded sample; 
removing at least a portion of the sample from the specimen storage composition, wherein the removed portion remains combined with the specimen storage composition and the direct chemical lysis composition; 
incubating the removed portion of the sample at a temperature that is at least 80 ⁰C for a time sufficient to lyse at least a portion of the cells in the removed portion of the sample which remains combined with the specimen storage composition and the direct chemical lysis composition; 
extracting an assay target from the incubated and lyzed sample comprising the specimen storage composition and the direct chemical lysis composition; 
assaying the target.

The limitations of the instant claim 3 is recited in claim 2 of the ‘267 patent.
The limitations of the instant claim 4 is recited in claim 3 of the ‘267 patent.
The limitations of the instant claim 5 is recited in claim 4 of the ‘267 patent.
The limitations of the instant claim 8 is recited in claim 7 of the ‘267 patent.
The limitations of the instant claim 9 is recited in claim 8 of the ‘267 patent.
The limitations of the instant claim 10 is recited in claim 9 of the ‘267 patent.
The limitations of the instant claim 11 is recited in claim 10 of the ‘267 patent.
The limitations of the instant claim 12 is recited in claim 11 of the ‘267 patent.
The limitations of the instant claim 13 is recited in claim 12 of the ‘267 patent.
The limitations of the instant claim 14 is recited in claim 13 of the ‘267 patent.
The limitations of the instant claim 15 is recited in claim 14 of the ‘267 patent.
The limitations of the instant claim 16 is recited in claim 15 of the ‘267 patent.
The limitations of the instant claim 17 is recited in claim 16 of the ‘267 patent.
The limitations of the instant claim 18 is recited in claim 17 of the ‘267 patent.
The limitations of the instant claim 19 is recited in claim 18 of the ‘267 patent.

Regarding claim 2, Duval et al. teach a method for analyzing a sample that had been stored in a specimen storage composition (e.g. formalin-fixed or GenoFix treated-HepG2 liver cells and paraffinated formalin-fixed or GenoFix treated colon tissue sample: the specimen storage media of Duval et al. is paraffin or GenoFixTm or TissueFixTm) (see abstract and pg 80, right col, last para and pg 81, left col, 1st para and also pg 81, section 2.1).
Duval et al. teach removing the specimen storage composition from the sample, prior to a step of combining the sample and a lysis composition consisting essentially of a metal salt, an assay compatible buffer and an assay compatible surfactant, incubating a removed portion of the combination of sample and lysis composition at a temperature that is at least 80°C for a time sufficient to lyse at least a portion of the cells in the removed portion and extracting an assay target following the incubation and assaying the target (pg 81, section 2.4.2 and pg 81-82, sections 2.5.1-2.5.3).
Duval et al. teach extracting an assay target and assaying (pg 81-82, sections 2.5.1-2.5.3).

It would have been prima facie obvious to the ordinary skilled artisan to analyze a sample by first separating a liquid-based cytology sample (i.e. a sample combined with a liquid cytology transport/storage medium) from its storage/transport liquid cytology medium/composition (thereby recover a sample for ready to be subjected to a heat-lysis protocol that utilizes a lysis composition consisting essentially a metal salt and assay compatible buffer and an assay compatible surfactant combined with the sample so as to generate a lysate on which an assay target extraction and other downstream assays/applications such as taught by Duval et al. can be performed upon.
Alternatively, it would also have been prima facie obvious to the ordinary skilled artisan to directly analyze a liquid based cytology sample which is a sample combined with a liquid cytology transport/storage medium and to provide the liquid based cytology sample having its liquid cytology transport/storage medium included for a subsequent lysis to generate a lysate from which an assay target extraction and other downstream assays/applications (such as recited by claim 1 of U.S. Patent No. 10,323,267) can be performed. 
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 2-5 and 8-19 are prima facie obvious

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/O.A.O/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 17, 2021